Advisory Action
	This action is in response to Applicant arguments and amendments submitted 02/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement:
The information disclosure statement filed 02/16/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
	Claim Amendments:
	The claim amendments submitted 02/16/2021 will not be entered as they require further search and consideration.  Applicant has amended instant claim 1 to contain limitations from multiple dependent claims which were previously presented separately and as alternatives to multiple listings, such as “non-compressed portions have a density of 100 o 140 kg/m3” and “compressed portions have a density of 140 to 180 kg/m3” and additionally “wherein the one or more raised non-compressed portions are reservoirs for absorbed fluid and the one or more indented compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised non compressed portions or between neighboring raised non-compressed portions”.  The newly presented instant claim 1 is narrower than those previously examined and thus require further search and consideration.
Response to Arguments:
The request for reconsideration has been noted.  As Applicant’s arguments are directed to non-entered claim amendments they will not be addressed at this time.
	Examiner Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/DENNIS J PARAD/Primary Examiner, Art Unit 1612